03-14-00697-CV

Good morning,



I am writing this to inform you that the requested appellate record is not the record that I took down on
July 29th, 2014. I was the substitute court reporter that day and we had a continued hearing from the
28th of July. The appeals court is looking for the case with cause #D-1-GN-14-002071 on the 29th of July.
The record that was taken that day was a continuance from the 28th with the cause
#D-1-FM-11-005075. I do not have the record that is needed for the appeal. Let me know if any further
assistance is needed. Thank you.



Sincerely,



Carissa Crocker